400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel +1 Fax +1 edward.baer@blackrock.com November 24, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares U.S. ETF Trust (the “Trust”) Securities Act File No. 333-179904; Investment Company Act File No. 811-22649 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectus and Statement of Additional Information, each dated November 21, 2014, do not differ from those contained in Post-Effective Amendment No. 128 to the Trust’s Registration Statement on Form N-1A, filed electronically on November 21, 2014. If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (415) 670-7897. Yours truly, /s/ Edward Baer Edward Baer cc:Benjamin J. Haskin, Esq.
